Citation Nr: 0624060	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  05-06 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
In Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), now rated 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel
INTRODUCTION

The veteran had active service from January 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision which 
increased the rating for the veteran's service-connected PTSD 
to 50 percent, effective April 10, 2004.  However, as that 
grant does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).  

In May 2005, the veteran testified at a Travel Board hearing 
at the RO.  The case has been advanced on the docket.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900 (2005). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The veteran testified at the May 2006 Board hearing that he 
had received treatment in June 2005 or July 2005 at the 
Tulsa, Oklahoma, VA Outpatient Clinic.  He specifically 
stated that he was referred to the mental health clinic at 
that time.  The veteran also indicated that he was seen a 
number of times on separate days during that period and that 
his dose of Prozac was doubled.  The veteran's representative 
referred to general records from that facility which may also 
be relevant to the veteran's claim.  

The Board observes that the veteran was last afforded a VA 
psychiatric examination in October 2005.  However, the last 
VA treatment reports of record from the Tulsa, Oklahoma, VA 
Outpatient Clinic are only dated in March 2005.  The veteran 
has also received recent treatment at the Muskogee, Oklahoma, 
VA Medical Center.  As additional VA medical records which 
may be pertinent to his claim have been identified, they 
should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the Board REMANDS the case for the following 
action:

1.  Obtain copies of all the veteran's VA 
medical records, which are not already in 
the claims folder, concerning PTSD and 
psychiatric problems and dated from March 
2005 to the present from the Tulsa, 
Oklahoma, VA Outpatient Clinic and the 
Muskogee, Oklahoma, VA Medical Center.  

2.  Thereafter, readjudicate the claim for 
an increased rating for PTSD (now rated 50 
percent disabling).  If the decision 
remains adverse, provide the veteran and 
his representative with a supplemental 
statement of the case and the appropriate 
opportunity to respond.  Then, return the 
case to the Board for its review, as 
appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



